BARFIELD, Judge.
Appellant raises three issues on appeal. We affirm as to the first and second issues and reverse as to the third. The trial court’s order provided that appellant would be summarily jailed upon the filing of an affidavit stating appellant failed to make future support payments or to pay assessed attorneys fees. The order has features of both civil and criminal contempt. As a civil contempt order, it fails to comply with the requirements of Bowen v. Bowen, 471 So.2d 1274 (Fla.1985), decided after the court below issued the instant order. The order also fails to comply with the requirements for criminal contempt. Ponder v. Ponder, 438 So.2d 541 (Fla. 1st DCA 1983). The order is REVERSED as it relates to confinement upon filing of an affidavit of noncompliance with the court’s order, but is otherwise AFFIRMED. Future proceedings for contempt should be conducted in light of the cited cases.
ERVIN and WIGGINTON, JJ., concur.